Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 15th, 2022 has been entered. Claims 1-12 are currently pending in the application. The Applicant’s amendments to the claims have overcome the 102 and 103 rejections in view of Inoue previously set forth in the Non-Final Office Action dated June 20th, 2022. However, the applicant’s amendments to the claims have failed to overcome the provisional, nonstatutory double patenting rejection over copending Application No. 16/655,447 in light of the recent amendment to said copending application filed on August 4th, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of copending Application No. 16/655,447 (as per the amendment filed August 4th, 2022), as evidenced by Takizawa et al. (U.S. 2016/0147155 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of claim 1 of the copending application makes obvious a subgenus of the compositions of both instant claim 1 and instant claim 12. While the copending claim 1 does not teach or suggest a limitation regarding the mass content of the photoacid generator, it is very well known in the art to limit the content of the photoacid generator to a range (such as 5 mass% to 50 mass%) so as to achieve both high sensitivity and high resolution (see [0587] of Takizawa et al.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A)) Furthermore, claims 2-6 and 8-10 of the copending application further teach claims 2-8 and 10-11 of the instant application. 
Regarding claim 9 of the instant application, while the claims of the copending application do not explicitly teach the limitation of the resin including both a fluorine atom and an iodine atom, claim 8 of the copending application teaches the resin having a repeating unit which, as part of its structure, may have a fluorine atom or an iodine atom. This limitation, in effect, implies a group of alternative embodiments for said repeating unit, including those that have a fluorine atom, and those that include an iodine atom. Additionally, it is well known in the art (see [0337] of Takizawa et al.) that, when a given element (such as a repeating unit) of an invention is described to have a plurality of alternative embodiments, two or more types of said alternative embodiments may be used in combination. Thus, it would have been obvious to one of ordinary skill in the art to include a plurality of species of the repeating unit described in copending claim 8 in the resin of the copending invention, including both a species having a fluorine atom and a species having an iodine atom, in combination. Such an embodiment of  the resin would include both a fluorine atom and an iodine atom.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed August 15th, 2022, with respect to the rejections over Inoue et al. have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-11 have been withdrawn. 

Applicant's arguments, see page 13, filed August 15th, 2022, with respect to the nonstatutory double patenting rejection over copending Application No. 16/655,447, have been fully considered but they are not persuasive. Applicant argues that the copending application does not claim the limitation “the resin has a phenolic hydroxyl group”. However, the copending application was amended on August 4th, 2022 to also include this limitation. For this reason, the nonstatutory double patenting rejection over copending Application No. 16/655,447 is not withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737    /DUANE SMITH/                                       Supervisory Patent Examiner, Art Unit 1737